Citation Nr: 0328383	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for urethral strictures, to 
include urinary tract infections and proteinuria, based on 
aggravation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to November 1975, 
including service in the Republic of Vietnam from August 1967 
to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  It was previously before the Board in March 2001, 
but was remanded for additional development.  The appeal has 
now been returned to the Board for further consideration.  


REMAND

The veteran contends that entitlement to service connection 
for urethral stricture, including urinary tract infections 
and proteinuria, is merited.  He argues that any urethral 
stricture that may have existed prior to active service was 
aggravated during service.  In the alternative, he contends 
that treatment for his service connected right knee 
disability has either caused or aggravated his urethral 
stricture.  

At his videoconference hearing held in June 2000 before the 
undersigned Member of the Board, the veteran's representative 
clarified the issue of service connection for urethral 
stricture disease, including urinary tract infections and 
proteinuria, as secondary to service-connected right knee 
disability with tricompartmental osteoarthritis, status post 
meniscectomy and total knee replacement.  He stated for the 
record that the actual issue on appeal was that of urethral 
stricture disease due to aggravation during the veteran's 
period of active service, and that issues relating to the 
veteran's renal condition were not on appeal.  The claimant 
testified that he sustained an injury to the groin and 
urethra while a child; that he began undergoing regular 
urethral dilations prior to service entry; that he did not 
"have time" to obtain urethral dilations while in Vietnam; 
that his urethral strictures were "worse" after service than 
before; and that he had a stent inserted in 1997 which 
prevents urethral strictures from forming.

The Board notes that the November 1975 report of urological 
consultation includes a specialist's opinion that the veteran 
had "a straddle injury induced stricture existent prior to 
service", and that the urological diagnosis was "urethral 
stricture secondary to straddle injury, requiring dilatation 
at least once a year."  A report of medical history completed 
by the veteran in August 1980 offered no history of urethral 
injury or dilatations, and the veteran denied any history of 
frequent and painful urination.  No abnormalities of the 
genitourinary system were shown on reserve medical 
examination in August 1980, nearly five years after 
separation from active service.  The veteran's initial 
application for VA disability compensation benefits, received 
at the RO in September 1983, made no mention of urethral 
strictures or of a genitourinary disability.  A report of 
medical history completed by the veteran in February 1985 
included a physician's summary showing that the veteran had 
an "injury to [his] urethra as [a] child [and that he] gets 
[an] occ[asional] dilatation."  The veteran failed to report 
that injury on medical histories completed in November 1986 
and in June 1990, but complained of frequent and painful 
urination.  No abnormalities of the genitourinary system were 
shown on reserve medical examinations in February 1985, in 
November 1996, or in June 1990.

A letter from a private urologist, dated in April 1997, 
states that on March 27, 1997, the veteran underwent 
insertion of urethral prostheses (stents) for urethral 
strictures of the bulbous urethra.  In April 1997, the month 
following placement of the urethral stents, the veteran filed 
a claim for service connection for urethral strictures.  A 
report of VA genitourinary examination in April 1998 cited 
the veteran's statement that he "underwent a stent placement 
in March 1997 for his urethral strictures so that he no 
longer requires periodic dilations."  In June 2000, the 
veteran offered sworn testimony that when he was about four 
years old, he fell from a ledge into a bush, sustaining 
wounds of the groin and a urethral tear which subsequently 
caused urethral strictures; that the cause of his urethral 
strictures was diagnosed in the 1950's or 1960's, when he 
began undergoing regular urethral dilatations; that the 
injury and treatments occurred before he went on active duty; 
that he reported this history at the time he entered service; 
and that he did not undergo urethral dilatation while in 
Vietnam, but had a dilatation at Fort Carson, a dilatation 
while stationed in Italy, and a dilatation while stationed at 
[William Beaumont Army Medical Center], El Paso, where he was 
discharged from service.

The veteran has further testified in June 2000 that since the 
placement of those stents in March 1997, he has not 
experienced any further urethral strictures or been required 
to undergo any further urethral dilatations.  These facts 
raise the question of whether the veteran has a current 
urethral stricture disability.

The March 2001 remand requested that if the RO determined 
that the evidence demonstrated an increase in severity of the 
veteran's preservice straddle injury induced urethral 
strictures during active service, then the veteran's medical 
records were to be forwarded to a VA genitourinary specialist 
in order to obtain an opinion as to whether or not this 
increase was due to the natural progress of the condition.  
The record indicates that the veteran was afforded a VA 
genitourinary examination in April 2002.  Following the 
examination and a review of the veteran's medical records, 
the diagnosis was status post multiple urethral dilations, 
successfully treated with stent placement three to four years 
ago with mild symptomatology still occurring.  A handwritten 
addendum said that there was "no evidence for current 
stricture, nor severe voiding dysfunction."  

The Board finds that this diagnosis is unclear as to whether 
or not the veteran has any residual disability as a result of 
his urethral strictures.  The diagnoses states that the 
veteran was "successfully treated", but adds that there is 
mild symptomatology still occurring.  The handwritten 
addendum states that there was no evidence of current 
stricture, and adds "nor severe voiding dysfunction".  The 
Board finds these diagnoses and opinions contradictory.  On 
the one hand, the examiner appears to state that there was 
successful treatment, and no current stricture.  However, he 
also states that there continues to be mild symptomatology.  
Furthermore, to state that there is no severe voiding 
dysfunction would seem to indicate that there is a current 
voiding dysfunction that is less than severe.  Service 
connection may potentially be granted for either mild 
symptomatology or a current voiding dysfunction even if it is 
not severe.  The Board finds that an additional examination 
and opinion is required to clarify whether or not the veteran 
currently has the disability for which he seeks service 
connection and, if so, whether or not any preexisting 
disability was aggravated by either active service or 
treatment for a service connected right knee disability.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The record 
indicates that the March 2001 VCAA letter provided to the 
veteran stated that he had 60 days in which to submit 
additional evidence, which the Board finds is also misleading 
to the veteran.  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided to him, a 
full year is allowed to respond to a VCAA notice.  

Therefore, this appeal is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the nature, severity, and etiology of any 
current genitourinary disability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  Following the 
completion of the examination and review 
of the medical records contained in the 
claims folder, the examiner should 
attempt to express the following 
opinion(s): (1) Does the veteran have a 
current diagnosis of urethral stricture, 
with or without urinary tract infections 
and proteinuria?  (2) If the veteran is 
found to not currently have urethral 
stricture, does he currently have any 
other genitourinary diagnosis?  (3) If 
the veteran is determined to have a 
current genitourinary disability, is it 
as likely as not that it is the same 
disability that preexisted service?  If 
so, is it as likely as not that the 
increase was beyond that which would be 
expected due to the natural progress of 
the disease.  (4) If the veteran is 
determined to have a current 
genitourinary disability, is it as likely 
as not that any current genitourinary 
disability has developed as a result of 
treatment for the veteran's service 
connected right knee disability?  The 
reasons and bases for all diagnoses and 
opinions should be included in a legible 
report and placed within the claims 
folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





